UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1612


CLEVEN LEWIS ROBERSON,

                Plaintiff – Appellant,

          v.

PAUL T. GRAZIANO, Executive Director, Housing Authority of
Baltimore City,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-03038-WDQ)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleven Lewis Roberson, Appellant Pro Se.             Carrie   Blackburn
Riley, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cleven    Lewis    Roberson        appeals    the     district    court’s

order dismissing his civil action under Fed. R. Civ. P. 12(b)(6)

for failure to state a claim upon which relief can be granted.

We   have   reviewed    the     record      and    find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Roberson    v.     Graziano,        No. 1:09-cv-03038-WDQ          (D.   Md.

filed May 21, 2010 & entered May 24, 2010).                        We dispense with

oral   argument   because          the    facts   and     legal    contentions       are

adequately    presented       in    the    materials      before     the   court     and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2